Citation Nr: 9910604	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-09 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether clear and unmistakable error has been committed 
in the rating decision of October 25, 1993, that denied 
service connection for bilateral hearing loss and tinnitus.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1944 to November 
1945.  He was held as a prisoner of war (POW) for seven 
months.  This appeal arises from a March 1997 rating decision 
of the Buffalo, New York, Regional Office (RO).  In this 
decision, the RO denied an increased evaluation in excess of 
50 percent disabling for the veteran's service-connected 
post-traumatic stress disorder (PTSD).  It was also 
determined that there had been no clear and unmistakable 
error committed in the RO's prior denial of service 
connection for bilateral hearing loss and tinnitus in a 
rating decision of October 25, 1993.  The veteran appealed 
these decisions.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing loss and tinnitus was denied in a rating decision of 
October 25, 1993.  The veteran was notified of this decision 
in November 1993 and he failed to file a timely appeal.  

2.  The rating decision of October 25, 1993, appropriately 
applied the provisions of 38 U.S.C.A. §§ 1154(b), 5107(b) and 
38 C.F.R. § 3.304(d).

3.  The criteria to evaluate PTSD effective prior to November 
7, 1996, are more favorable to the veteran's claim than the 
rating criteria from that date.

4.  The veteran's PTSD has produced symptoms that include 
isolation from other members of his community, distancing 
from close members of his family, significant impairment of 
his ability to work, anxiety, depression, survival guilt 
resulting in suicidal ideation, difficulties with problem 
solving and concentration; and frequent nightmares, intrusive 
thoughts, flashbacks, panic attacks, and episodes of anger 
and rage.

5.  The veteran's PTSD has not produced virtual isolation in 
the community, totally incapacitating psycho-neurotic 
symptoms, demonstrably inability to obtain or retain 
employment, or total a total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the 
denial of service connection for bilateral hearing loss and 
tinnitus in a rating decision of October 25, 1993.  38 C.F.R. 
§ 3.105(a) (1998).

2.  An increased rating to 70 percent, but no more, for PTSD 
is warranted.  
38 U.S.C.A. §§ 1155, 5107(a), 7104(c) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.126, Code 9411 
(regulations in effect prior to and on November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In preparation for the veteran's entrance into active 
service, he was given a comprehensive physical examination in 
January 1944.  It was noted that the veteran could hear a 
whispered voice in both ears at 15 feet and no defects were 
found with his ears.  He was afforded a separation 
examination in November 1945.  No medical history of hearing 
loss or tinnitus was reported.  On examination, the veteran 
was found to hear a whispered voice at 15 feet in both ears 
and no abnormalities were noted with his ears.  

The veteran was given a VA physical examination in January 
1982.  There were no complaints reported for hearing loss or 
tinnitus.  On examination, his ears were within normal limits 
and no hearing loss was noted.  Another VA physical 
examination was afforded the veteran in August 1982.  He made 
no complaints of hearing loss.  On examination, his ears were 
negative, but the examiner noted that the veteran had 
probable hearing loss.  

A VA former POW medical history was completed in September 
1983.  He claimed that he had been caught in an artillery 
barrage at the time of his capture.  The veteran also 
asserted that he had received a head injury and experienced a 
hearing disorder while in captivity.  A VA physical 
examination found his ears and auditory acuity normal.  

The veteran completed another VA former POW medical history 
in January 1986.  He claimed that at the time of his capture 
a close hit by an artillery shell had knocked him unconscious 
and allowed the enemy to capture him.  The veteran asserted 
that he had suffered with a hearing disorder while in 
captivity.  On examination, the veteran denied having 
tinnitus and his hearing acuity was normal to spoken voice.  
There were no abnormalities found concerning the veteran's 
ears.  

A private nursing note dated in February 1983 was received in 
May 1987.  This note reported that on examination the 
veteran's hearing was within normal limits.  

The veteran was given a VA physical examination in July 1987.  
He made no complaints regarding his hearing.  On examination, 
his ears were normal and there was no hearing loss noted.  

A third VA former POW medical history was taken from the 
veteran in May 1993.  He again claimed that he had received a 
concussion from artillery shell explosions at the time of his 
capture.  The veteran asserted that he had experienced a 
hearing disorder while in captivity.  

The veteran was afforded a VA audio examination in June 1993.  
He claimed that he had experienced a hearing problem since 
1945 and had a 30 year history of tinnitus.  A review of the 
veteran's medical history included noise exposure both in the 
military and as a civilian.  The examination revealed mild to 
moderately severe sensorineural hearing loss in the right ear 
and mild to severe sensorineural hearing loss in the left 
ear.  

By rating decision dated on October 25, 1993, the RO denied 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  The RO's reasoning for its denial 
consisted of the following:

Service medical records do not indicate 
any hearing loss.  VA examination noted 
hearing loss.  Although the veteran has a 
hearing loss at the present time, the 
evidence does not establish that hearing 
loss was due to military duty.  Hearing 
loss is not a presumptive condition under 
the provisions of prisoner of war status.  
There is no indication of a hearing loss 
within the 1 year period following 
service.  Service connection for hearing 
loss is denied as it is not incurred in 
or aggravated by military duty.

Service medical records do not indicate 
tinnitus.  The veteran indicates that he 
has had tinnitus for 30 years.  The 
evidence notes that the veteran has been 
out of military service for more than 45 
years.  The veteran stated that he had 
noise exposure in service and as a 
civilian.  Tinnitus is not a presumptive 
condition under the prisoner of war 
disabilities.  Service connection for 
tinnitus is denied as not incurred in or 
aggravated by military service.

The veteran was notified of this decision in a letter issued 
in November 1993.  Enclosed with this letter was a VA Form 
4107 notifying him of his appellate rights and a copy of the 
RO's October 1993 rating decision.

In March 1996, the veteran filed a claim for an increased 
evaluation of his PTSD.  He also requested that he be 
"considered" for his tinnitus and hearing loss conditions.  
A deferred rating decision of July 1996 noted that the 
veteran should be informed that his claims for service 
connection for tinnitus and bilateral hearing loss had 
previously received a final decision and that he should 
submit new and material evidence in order to reopen these 
claims.  

A letter was received from the veteran's representative in 
mid-July 1996.  This letter referred to the RO's July 1996 
deferred rating decision and the request for the veteran to 
submit new and material evidence.  Instead of presenting new 
and material evidence, the representative argued that the 
RO's rating decision of October 25, 1993, that denied service 
connection for bilateral hearing loss and tinnitus was the 
result of clear and unmistakable error.  It was contended 
that the RO had failed to properly apply the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) regarding lay 
evidence presented by a combat veteran.  It was argued that 
the RO had committed error by not providing a reasons and 
bases for rejecting the lay evidence of incurrence and 
etiology of the veteran's hearing loss and tinnitus.  The 
representative cited to the U. S. Court of Appeals of 
Veterans Claims (formerly known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999)(hereafter referred 
to as the Court) decision in Peters v. Brown, 6 Vet. App. 540 
(1994), as controlling on this point.

A letter was received from the veteran's treating VA 
psychiatrist in January 1997.  It was noted that the veteran 
was being treated for delayed PTSD due to his wartime 
experiences.  The veteran's symptoms included chronic 
insomnia, nightmares, anxiety, and depression.  It was noted 
that the veteran's nightmares were so bad that he could not 
share the same bedroom as his spouse.  His symptoms were 
severe enough to require the use of medication, which only 
partially relieved his symptoms.  

VA outpatient records dated from May 1995 to January 1997 
were incorporated into the claims file in January 1997.  A 
veteran' rehabilitation therapy (VRT) note of June 1995 
reported that the veteran was pleasant, cooperative, and 
quite motivated.  He was found to be quite sociable with 
other ex-POWs and his rehabilitation potential was good.  A 
VA social worker note of the same month reported the veteran 
was doing and feeling well.  His sleep was described as 
"OK."  It was noted that the veteran was getting along 
fairly well with his spouse except for periodic arguments.  
In July 1995, the therapist commented that the veteran 
appeared to have no social life outside of his immediate 
family or any interest or hobbies.  An outpatient record of 
September 1995 recorded the veteran's complaint that he was 
always worrying.  In December 1995, it was reported that the 
veteran felt and was doing well.  He claimed that he was not 
blowing up and getting angry with his spouse.  The veteran 
noted that he had not experienced any recent bout of 
depression.  He attributed his current problems with waking 
up at night to his need to relieve himself.  A VRT note of 
January 1996 reported that the veteran continued to have 
trouble with problem solving and needed constant reminders of 
what needed to be done next on his work projects.  

A VA treatment plan of February 1996 reported that the 
veteran's problem areas included moderate problems with 
symptom control, socialization, health care, and leisure time 
use.  He had mild problems with self-care, budgeting, and 
home management.  The veteran was reported to have no 
problems with vocation (as he was retired since 1980), 
suicide potential, and assault potential.  

In May 1996, a VA social worker noted the veteran's complaint 
of not sleeping well.  He acknowledged that he was not taking 
his prescribed medication on a regular basis as it made him 
feel "dopey" the next day.  A VRT note of May 1996 reported 
that the veteran had successfully completed his latest work 
project.  He was reported to be busy, productive, and highly 
motivated regarding his work projects.  However, it was noted 
that the veteran continued to have trouble with problem 
solving, sequence of tasks, and had to be shown tasks which 
should have been routine for him at that point of his 
therapy.  The veteran was reported in July 1996 to be taking 
his medication on a more regular basis.  A VA psychiatrist's 
note of July 1996 reported that the veteran suffered with 
episodes of anxiety, depression, and panic attacks a few 
times a month.  A VA psychiatrist's note of August 1996 
opined that there had been no change in the veteran's 
condition.  He still reported nightmares that frequently woke 
him up at night.  There were no signs of clinical depression, 
but the veteran did evidence mild anxiety.  A VRT note of 
August 1996 again reported that the veteran had difficulties 
with problem solving and sequence of tasks, but found that he 
needed less intervention due to seeking help from others and 
being more diligent in the task.  

A VA occupational therapy evaluation of late November 1996 
reported that the veteran attendance was on time; his 
appearance was appropriate; his conduct was cooperative, 
motivated, and compliant.  The veteran had a full affect, was 
cognitively focused, his speech was lucid and talkative, and 
his socialization was spontaneous.  He was found to be 
interested in his assigned tasks and required no 
encouragement to follow through all tasks to completion.  It 
was reported that the veteran was able to follow multi-step 
directions.  He was found to be able to follow written and 
verbal directions, but not always in sequential order.  The 
veteran was able to learn simple activities, but had slight 
difficulties with complex, new, or unfamiliar tasks.  
Regarding the veteran's work habits it was noted that he was 
able to work independently with minimal supervision.  He had 
no difficulty manipulating tools and material and his work 
was of an acceptable quality.  The veteran's attention to 
detail was appropriate.  It was reported that the veteran was 
able to make his own decisions and solve problems 
independently with minimal assistance on new activities.  He 
was found to be alert, responsive, and concentrated well.  
The veteran had an activity tolerance up to 60 minutes and 
performed all tasks without becoming overly frustrated.  It 
was commented by the occupational therapist that the veteran 
had completed his long-term project successfully and was able 
to follow the proper sequence of instructions with minimal 
supervision and guidance.  The veteran's potential for goal 
attainment was found to be good with no precautions or 
limitations.

A VA social worker note of December 1996 reported that the 
veteran seemed to be doing well and was in fairly good 
spirits.  It was noted that he suffered with episodic 
problems with his sleep that did not seem to be precipitated 
by "anything in particular."  A VA psychiatrist's note of 
January 1997 reported that the veteran still suffered with 
nightmares, broken sleep, panic attacks, and mood swings at 
least a few times a month.

By rating decision of March 1997, the RO denied the veteran's 
claim for an increased evaluation of his PTSD.  It was noted 
by the RO that during the pendency of the veteran's claim 
that the criteria used to evaluate PTSD found at 38 C.F.R. 
Part 4, Diagnostic Code (Code) 9411 had changed.  The RO 
evaluated the evidence of record under both the old and new 
criteria.  It was determined that the neither the old or new 
criteria for an evaluation in excess of 50 percent disabling 
had been met.  It was also decided by the RO that clear and 
unmistakable error had not been committed in the denial of 
service connection for bilateral hearing loss and tinnitus in 
October 1993.  The RO determined that the medical evidence 
showing no hearing loss or tinnitus at the time of the 
veteran's separation from the military had adequately 
contradicted the veteran's lay evidence of hearing loss.  

In his notice of disagreement (NOD) of March 1997, the 
veteran alleged that he had shown the RO's March 1997 rating 
decision to his VA psychologist and psychiatrist.  He claimed 
that both individuals had expressed the opinion that the 
veteran's PTSD symptomatology was worse then currently 
evaluated.  He requested another VA social survey and 
psychiatric examination be conducted.  The veteran also felt 
the RO's decision on his claim of clear and unmistakable 
error was unjust and unwarranted as he knew in his heart that 
he had sustained bilateral hearing loss and ringing in his 
ears due to noise exposure during his military service.  In 
an attached letter from the veteran's representative, it was 
claimed that the representative had directly contacted the 
veteran's VA psychologists and discussed the RO's March 1997 
decision.  The representative alleged that this psychologist 
reported to him that both he and the veteran's treating VA 
psychiatrist had agreed that a 50 percent evaluation of the 
veteran's PTSD symptomatology was insufficient for the 
veteran's current condition.  

The veteran submitted a substantive appeal (VA Form 9) in 
April 1997.  He argued that his hearing loss and tinnitus had 
been sustained while a POW and that he should not be 
penalized with the denial of service connection due to a lack 
of contemporaneous medical records from his enemy captors.  
The veteran contended that if the VA had reasonably applied 
the doctrine of the benefit of the doubt to his claims for 
hearing loss and tinnitus, he would have been granted service 
connection.

The veteran was given a VA social survey in May 1997.  It was 
reported that the veteran had been married and continued to 
live with the same spouse for the past 51 years.  However, he 
expressed his feeling that they had very little to say to one 
another.  He had worked at the same steel plant for over 30 
years when he retired because he was to be transferred to 
another job and felt he would not be able to adjust to the 
new circumstances.  The veteran was then employed as a 
janitor at a local school for approximately nine years when 
he retired in 1980.  It appeared that the veteran had no 
hobbies or interest.  The veteran was reported to attend VRT 
and occupation therapy classes twice a week.  It appeared 
that the veteran lacked self-esteem and confidence and 
required a lot of supervision.  The veteran had developed a 
friendship and fairly dependent relationship with another ex-
POW.  The interviewer opined that the veteran was a follower, 
extremely quiet, and somewhat withdrawn.  He displayed 
discomfort when required to engage in conversation and tended 
to have slight difficulty in expressing himself.  
Psychological testing reported that the veteran suffered with 
chronic depression and anxiety, but also indicated that the 
veteran had over endorsed most of the questions.  The veteran 
complained of being hypersensitive to any loud, unexpected 
noise.  He claimed that he experienced nightmares two to 
three times a week and used medication to relieve his 
insomnia, however, he reported that he only took this 
medication infrequently as it made him feel overly sedated.  
The veteran's time was taken up with puttering around his 
yard, occasionally reading the paper, and watching 
television.  The veteran noted that he spent a lot of time 
thinking about his pre-war and war experiences.  He regularly 
attended his POW support group and appeared attentive, but 
was a passive listener that rarely initiated any spontaneous 
conversation or comments.  The interviewer opined:

For the most part, the patient definitely 
does exhibit [PTSD] symptomatology.  
However since his last social survey in 
1993, it does not appear that his 
condition has changed.  His baseline of 
functioning has not seemed to change in 
any way.  He attends partial 
hospitalization regularly, continues to 
take his medications; although, not as 
prescribed...His appearance, demeanor and 
condition appears to have remained fairly 
consistent over the years.

The report of the veteran's psychological testing of May 1997 
noted that the testing reliability was essentially within 
acceptable range.  However, the validity of the testing 
elicited the following comments by the examiner:

Validity indicators were unacceptable.  
The veteran's response profile was 
similar to someone who either was so 
confused and overwhelmed by a plethora of 
symptoms in all realms where psychiatric 
hospitalization should be a consideration 
or similar to someone who is reporting 
symptoms in all realms in an exaggerated 
manner to effect disability compensation.  
An interview was conducted to ascertain 
the patient's functional and motivational 
set during testing.  The interview indeed 
revealed what has been observed and 
reported elsewhere: that the veteran is 
chronically anxious and depressed, often 
preoccupied by war recollections, and 
frequently bewildered by his environment 
and dealing with daily life demands.  
However, his level of confusion and 
capacity to care for himself is not so 
low as to require full hospitalization.  
Furthermore, inquiries into endorsed 
items of severe psychopathology such as 
suicidal urges/attempts, hearing voices, 
people being out to get him, etc.-all 
yielded vague and uncertain responses 
suggestive of exaggerated reporting.  

The psychologist concluded that the veteran appeared to 
continue to suffer from chronic depressive and anxious 
distress.  However, the psychological testing resulted in an 
exaggeration of these symptoms very likely influenced by his 
current disability determination review.

The veteran was afforded a VA psychiatric examination in May 
1997.  The veteran complained of nightmares and flashbacks of 
his World War II experiences.  He claimed that his symptoms 
prevented him from getting more than a couple of hours sleep 
without interruption.  The veteran also complained of daily 
intrusive thoughts, startle responses to loud noises, and 
pushing his spouse during his flashbacks.  He asserted that 
his PTSD symptomatology had progressively become worse since 
his retirement in 1980.  The veteran also alleged that his 
subjective feelings of distress had become significantly 
higher in recent years.  Although the veteran regularly 
attends treatment and occupational therapy, he reported that 
he had more and more time on his hands since his retirement 
and did not have much to do.  He claimed that the more time 
he had to think about his World War II experiences, the more 
he became upset.  The veteran asserted that he had no social 
life and that he was unable to work due to his retirement.  
He denied homicidal ideation, but expressed his fear he might 
unintentionally hurt someone during a flashback.  The veteran 
also expressed the thought that he would be better off dead, 
but denied any active suicidal ideation.  The diagnosis was 
chronic, delayed PTSD.  The examiner reported that the had 
reviewed the VA psychologist's opinion noted in the May 1997 
psychological testing report.  It was opined by the examiner 
that:

...[I]t is my opinion that as people grow 
older and they have more time on their 
hands to think about these things their 
subjective distress does increase.  Also 
the patient has not worked since 1980 
because of his being retired and he has 
very little socialization that he does 
that does leave more problems for this 
patient.

VA outpatient records dated from February 1997 to July 1997 
were associated with the claims file in July 1997.  In 
February 1997, the veteran reported that he had episodic 
problems with falling asleep, feeling down, and being 
somewhat depressed.  A psychiatrist's note of May 1997 
reported that the veteran experienced panic attacks once in a 
while, felt anxious, had nightmares and broken sleep, and was 
jumpy around noises.  His mood was mildly depressed.  
Otherwise, the veteran was found to be doing "the same" and 
was able to tolerate his problems.  

An addendum to the VA psychiatric examination of May 1997 was 
associated with the claims file in September 1997.  The 
examiner reported that the veteran had been assigned a global 
assessment of functioning (GAF) score of 45 and was 
determined to have a serious impairment in his social and 
occupational functioning.  

VA outpatient treatment records dated from April 1995 to 
November 1997 were received in late November 1997.  A 
February 1997 treatment plan reported that the veteran had 
moderate problems with his symptom control, socialization, 
health care, and leisure time use.  He was found to have mild 
problems with self-care, home management, and use of 
community resources.  The veteran was noted to have no 
problems with vocation (as he retired in 1980), suicide 
potential, assaultive potential, nutritional care, and 
budgeting.  A social worker note of July 1997 reported that 
the veteran was impaired in his ability to perform in a 
vocational environment due to his PTSD.  It was claimed that 
the veteran's difficulty relating to co-workers forced him to 
leave his job with a steel mill and accept 
"underemployment" as janitor with a college.  The social 
worker noted that the veteran had intense psychic numbing and 
intrusive thoughts that left him distancing from others, even 
to the point he had trouble relating to other ex-POWs.  The 
veteran suffered with depression that distanced himself from 
his own family.  It was reported that the veteran had central 
nervous system hyperarousal that was manifested by panic 
attacks and startle responses.  The veteran experienced 
nightmares and sleep disturbances.  He had episodes of 
intense anger and rage.  It was noted that the veteran 
suffered with extreme survival guilt that led to suicidal 
ideation manifested by periodic impulsive life threatening 
behavior while driving.  The veteran was noted to be left 
between two extremes of being overwhelmed by exhaustion due 
to lack of sleep or drowsy from the use of medication.  He 
expressed his fear that if he took his medication on a 
regular basis that it would result in him becoming a more 
severe psychiatric patient.  It was noted that recently his 
spouse's health had begun to deteriorate resulting in less 
support for the veteran.  He had also experienced therapeutic 
instability with the retirement or transfer of his VA 
healthcare professionals.  It was determined that the veteran 
had recently experienced a significant increase in his level 
of stress and a decrease in his level of support that had 
resulted in a diminished coping capacity.  

A psychiatrist's note of September 1997 reported that the 
veteran appeared wary, as he had not slept well the night 
before.  He claimed that he had been thinking and dwelling a 
lot on his wartime memories.  It was noted that the veteran's 
panic attacks were under control, but he still experienced 
"once in a while" interrupted sleep and depression that 
would last for hours.  The veteran denied any new stress in 
his life or health.  

A VA occupational therapy report was prepared in October 
1997.  This report noted similar findings as the one prepared 
in November 1996.  A social workers note of October 1997 
reported that the veteran was anxious and claimed that his 
PTSD symptoms were worse.  He complained of nightmares and 
recently experiencing a panic attack while shopping with his 
daughter.  The social worker opined that the veteran's panic 
attack was directly linked to his wartime experiences.  A VRT 
note of late October 1997 reported that the veteran's 
attendance continued to be regular and that he had met his 
short-range therapy goals.  The veteran was found to be 
productive and had increased confidence to attempt problem 
solving and work more independently.  He was noted to have a 
handle on the sequence of tasks and had become more 
proficient at his current project.  The instructor reported 
that the veteran had made good use of his time, had improved 
his understanding of assigned tasks, and required less 
instruction with repeat projects.  The veteran demonstrated 
high motivation and productivity with his work tolerance at 
one hour.  However, it was noted that the veteran always had 
some difficulty in receiving and understanding instructions.  
After some demonstration, the veteran became more willing to 
attempt task, but still depended on others to initiate his 
work.  It was found that once the veteran was comfortable 
with a repeat task, he was able to work more independently.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in December 1998.  It was again determined that the 
veteran's PTSD symptoms did not warrant an evaluation in 
excess of 50 percent disabling under either the old or new 
rating criteria.  


II.  Whether clear and unmistakable error had been committed 
in the October 25, 1993, rating decision that denied service 
connection for bilateral hearing loss and tinnitus.

a.  Applicable Criteria.

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(1998).  Clear and unmistakable error is defined as an 
administrative failure to apply the correct regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
clear and unmistakable error was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator, that is 
more than a simple disagreement as to how the facts were 
weighed or evaluated, or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.

The Russell test was further refined by the Court in Fugo v. 
Brown, 6 Vet. App. 40 (1993), in which it was stated:

...Clear and unmistakable error is a very specific 
and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error...If a claimant-
appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, 
would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable 
error claim is undoubtedly a collateral attack, the 
presumption is even stronger.

Id. at 43.

Under the applicable criteria effective in October 1981, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1993).  An 
organic disease of the nervous system (sensorineural hearing 
loss) will be recognized as service connected, although not 
otherwise established as incurred in service, if manifested 
to a degree of 10 percent or more within one year of 
separation from active service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1993).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1993).

After consideration of all evidence and material of record in 
a case before the VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).


b.  Analysis.

On October 25, 1993, an RO rating decision denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  He was notified of this decision, and the 
reasons and bases for it, in a letter issued to his last 
known address in November 1993.  The veteran failed to file a 
timely notice of disagreement with this decision.  Thus, the 
October 1993 rating decision is final.

The veteran has argued that if the RO had properly applied 
the principles of 38 U.S.C.A. §§ 1154(b), 5107(b) and 
38 C.F.R. § 3.304(d) in October 1993 he would have been 
awarded service connection for bilateral hearing loss and 
tinnitus.  The evidence before the RO at the time included 
the veteran's lay assertions that he was exposed to acoustic 
trauma from his wartime experiences and suffered with 
symptoms of hearing loss while in the military.  The above 
cited statutory and regulatory provisions require that as a 
combat veteran, the VA must accept as true the veteran's 
claims that fit his wartime circumstances.  That does not 
necessary mean that a veteran's lay assertions are of a 
competent nature to establish a diagnosis or etiology.

There is nothing in the RO's October 1993 reasons and bases 
that indicates that it had not accepted the veteran's claims 
that he had experienced acoustic trauma and symptoms of 
hearing loss while in the military.  In fact, the RO denied 
the veteran's claims for service connection on the basis that 
the military and post-service medical evidence failed to find 
a disease entity until many years after service.  There was 
no objective opinion of record that linked the veteran's 
post-service hearing loss and tinnitus with his military 
service.  The veteran's own opinions about such a link were 
reasonably found to be outside his competence as a lay 
person.  Without such a medical opinion, there was no 
approximate balance of evidence under which the provisions of 
38 U.S.C.A. §5107(b) could be applied.  

The veteran's representative has cited to the Court's 
decision in Peters v. Brown, 
6 Vet. App. 540 (1994) as controlling in this case.  However, 
that case involved a veteran's whose service medical records 
were missing.  While the present veteran understandably does 
not have medical records from his time as a POW, his 
separation examination after his period of captivity is of 
record.  The RO appropriately used this examination's finding 
of no appreciable hearing loss as evidence that such a 
disability did not exist at the time of the veteran's 
separation from the military.  The undersigned finds that the 
Peters holdings are not applicable to the current case.

Based on the above analysis, the undersigned finds that the 
veteran's claim for clear and unmistakable error in the 
October 25, 1993, rating decision does not meet the first and 
second prongs of the Russell test.  The veteran has not shown 
that the RO incorrectly applied the statutory and regulatory 
provisions extant in October 1993 nor has he shown that there 
was undebatable error in the October 1993 rating decision.  
Therefore, his claim for clear and unmistakable error in the 
denial of service connection for bilateral hearing loss and 
tinnitus in the rating decision of October 25, 1993 is 
denied.




III.  Entitlement to an increased evaluation for PTSD.

a.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
(1998).  The requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling was changed, effective November 7, 1996.  
To that extent, the record shows that the veteran has had 
notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions, which affect economic adjustment.  In 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1995).  The severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not under evaluate 
the emotionally sick veteran with a good work record, nor 
could it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1995).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(1998).

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Prior to November 1996, a 50 percent rating 
was assigned when the ability to establish and maintain 
effective or favorable relationships was considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was assigned when the claimant's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned when 
the claimant's attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating psycho-
neurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411.  (Effective prior to November 7, 1996).

The Court held in Johnson v. Brown, 7 Vet. App. 95 (1994), 
that should the Board determine that any one of the three 
independent criteria listed for a total disability evaluation 
under the old criteria found at Code 9411 has been met, then 
a 100 percent rating should be assigned.

Effective November 7, 1996, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is an occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A total disability evaluation will be 
assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (Effective 
November 7, 1996).


b.  Analysis.

The evidence regarding the current severity of the veteran's 
PTSD is mixed.  The veteran's VRT and occupational therapy 
notes indicate that the veteran was functioning very well in 
those environments.  The VA social survey of May 1997 found 
that the symptomatology of the veteran's PTSD had not 
increased in recent years.  During psychological testing in 
May 1997, the examiner opined that the veteran was 
exaggerating his symptomatology due to his attempt to 
increase his VA disability benefit.  However, it appears that 
the veteran's VA treating psychologist and psychiatrist both 
felt that the veteran was worse then currently evaluated.  
This was corroborated by the veteran's representative in 
direct communication with these healthcare professionals.  In 
numerous outpatient notes within days of each other, the 
veteran would minimize his symptoms with his social worker, 
but his psychiatrist would note substantially worse 
symptomatology attributable to his PTSD.  After a review of 
the veteran's medical history, psychological testing, and an 
interview with the veteran, the VA psychiatric examiner of 
May 1997 refuted the opinion of the psychologist that 
provided the veteran's testing of the same month.  This 
psychiatrist found the veteran's assertions of his worsen 
symptomatology reasonable under his current life situation.  
Since May 1997, the veteran's outpatient records indicate a 
picture of worsening PTSD symptoms.

After balancing all the medical evidence of recent years, the 
undersigned finds that a worsened symptomatology picture is 
evident.  The more positive depictions noted in the veteran's 
VRT and occupational therapy notes must be viewed in the 
light that these situations are controlled and therapeutic 
and not indicative of an actual work environment.  With 
differing views on the current severity of the veteran's PTSD 
among his healthcare givers, the evidence is in equipoise and 
the benefit of the doubt must be given in the veteran's favor 
under the provisions of 38 U.S.C.A. § 5107(b).

Based on the above analysis, the undersigned finds that the 
veteran's PTSD has resulted in symptoms that include 
isolation from other members of his community, distancing 
from close members of his family, significant impairment of 
his ability to work, anxiety, depression, survival guilt 
resulting in suicidal ideation, difficulties with problem 
solving and concentration; and frequent nightmares, intrusive 
thoughts, flashbacks, panic attacks, and episodes of anger 
and rage.  The most recent comprehensive VA psychiatric 
assessment of the veteran conducted in May 1997 found a 
serious impairment in the veteran's social and industrial 
adaptation.  

A review of the both the old and new rating criteria found at 
Code 9411 indicates that the most favorable criteria to the 
veteran's claim is that effective prior to November 7, 1996.  
Under this criteria the veteran is entitled to an evaluation 
of 70 percent disabling.  

However, the veteran is not entitled to a total evaluation 
under either the old or new criteria.  The veteran is not in 
virtual isolation from his community.  He regularly and 
voluntarily attends VRT and occupational therapy.  His 
interpersonal relationships at this therapy appear good.  The 
veteran was noted to have developed a functional relationship 
with another ex-POW and he was able to request help with his 
projects from other patients.  The veteran has been able to 
maintain long-term relationships with his spouse and 
children.  There is no indication in the record that the 
veteran has experienced gross repudiation of reality or a 
profound retreat of mature behavior on a daily basis.  The 
record indicates that the veteran was able to maintain long-
term employment until 1980.  While he had claimed problems in 
his work environment due to his PTSD symptoms, it does not 
appear that he was forced to quit because of these symptoms.  
Instead, he retired from both jobs.  The veteran has been 
able to maintain regular attendance in his VRT and 
occupational therapy sessions and the therapist's evaluations 
have been favorable.  As noted above, these are therapeutic 
and controlled environments, however, it is also clear from 
these reports that the veteran is capable of some level of 
employment.  This evidence indicates that the veteran is not 
entitled to a 100 percent evaluation under the old criteria.

A review of the evidence in light of the new criteria also 
indicates that the veteran is not entitled to a total 
disability evaluation.  The VRT and occupational therapy 
notes indicate that the veteran is not totally impaired in 
his occupational abilities.  There is little evidence that 
the veteran had gross impairment of his thought processes, 
persistent delusions of hallucinations, grossly inappropriate 
behavior, inability to perform daily living activities, 
disorientation to time and place, or significant memory loss.  
The veteran has been found to have suicidal ideation, 
however, this was only noted to be manifested by aggressive 
driving.  There was no determination that the veteran was a 
persistent danger to hurting himself or others.  Under the 
circumstances, a 100 percent evaluation cannot be given under 
the new criteria.  

Based on the above analysis, the evidence indicates that the 
veteran is entitled to an increased evaluation for PTSD to 70 
percent disabling under the criteria found at Code 9411 
effective prior to November 7, 1996.  However, the 
preponderance of the evidence does not warrant a total 
disability evaluation under either the old or new criteria.







ORDER

In that clear and unmistakable error is not found in the 
October 25, 1993, rating decision that denied service 
connection for bilateral hearing loss and tinnitus, this 
appeal is denied.

Entitlement to an increased rating to 70 percent, but no 
more, is granted for PTSD, subject to the applicable criteria 
pertaining to the payment of veteran's benefits.



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 

